Citation Nr: 0707968	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973, and from April 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

It is also noted that the veteran requested a Travel Board 
hearing in June 2005,  however, he did not appear for his 
hearing in August 2006, so the Board considers this a 
withdrawal of his hearing request.  The Board will proceed 
with its review.


FINDING OF FACT

The veteran's hepatitis C did not have its onset or is 
otherwise attributable to service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran and his representative claim that the veteran is 
entitled to service connection for hepatitis C.  
Specifically, in his May 2004 claim, the veteran states, "I 
believe this was caused from inoculations while in basic 
training."  Moreover, in the veteran's November 2006 
Statement in Support of Claim, he contends that he may have 
contracted hepatitis C following an injury from a grenade 
fragment.  According to the veteran, "I had an open wound in 
my ankle.  It did not heal for a while, and the wound was 
open in the water."

Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, a June 2004 letter informed the veteran of the 
evidence necessary to establish entitlement to service 
connection for hepatitis C, what evidence the RO would 
obtain, and what evidence he was expected to obtain.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  It is noted that attached to this letter was a 
questionnaire regarding the risk factors associated with 
hepatitis.  In March and December 2006 letters, the RO 
provided the veteran with information with respect to 
establishing disability ratings and effective dates.  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed October 2004 decision, with notice of the type 
of evidence necessary to establish a disability rating and 
effective date if service connection for hepatitis C was 
established, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, neither the veteran nor his representative has argued 
that the late rating and effective date notice prejudiced the 
veteran in any way, and the record does not suggest that he 
has been prejudiced.  And, in any event, the issue is moot, 
as this claim is being denied herein, and neither a 
disability rating nor effective date will not be assigned.  
Cf. Dingess/Hartman, 19 Vet. App. 473 (2006)

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, the veteran's service medical records and VA medical 
records have been associated with the claims folder, and a VA 
examination was conducted in July 2004 with a review of the 
veteran's records.  To that end, an additional VA examination 
is not warranted, as the July 2004 examination was conducted 
following a review of the veteran's records, and a probative 
medical opinion was provided.  In addition, and as noted 
above, a Travel Board hearing was scheduled, but the veteran 
failed to appear for this hearing.  No additional pertinent, 
available, evidence has been specifically identified by the 
veteran as relevant to this claim.  As will be discussed 
below, there is no reasonable possibility that further 
assistance will aid in substantiating this claim, and as 
such, further development is not necessary.  38 U.S.C.A. 
§ 5103A.  Thus, VA's duty to assist has been fulfilled.

Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case,the veteran's service medical records are 
negative for any complaints, findings, treatment, or 
diagnosis of hepatitis C or any liver disease or injury.  The 
separation examinations in June 1973 and April 1976 were 
negative for any liver abnormality.  Further, urinalyses at 
separation from both periods of active service were negative 
for albumin.  It is noted that both examinations noted a scar 
from a fragment wound, and that the veteran had dental work 
on several occasions.

Beginning January 2004, the veteran was seen by a private 
physician at Gaylord Family Practice for poor circulation in 
his feet and a decrease in hearing loss.  In February 2004, 
the veteran was found to have elevated liver enzymes during a 
routine blood test at the VA facility in Saginaw, MI.  
According to the outpatient report, the veteran was a non-
drinker and was not taking any liver-toxic medication.  This 
information was verified in an outpatient report from Gaylord 
Outpatient Clinic in March 2004.  At that time, the veteran 
also complained of nausea, vomiting, and abdominal pains.

Later that month, a hepatitis test found that the veteran was 
reactive to the Hepatitis C antibody, revealing a hepatitis C 
genotype of 1B and a hepatitis C viral load of 27,200,000.  
During a subsequent visit in March 2004, the veteran informed 
the examiner that he used alcohol socially, was never 
addicted to illegal drugs, and had not had sexual relations 
outside of marriage.  Though the veteran enjoyed "good 
health" at the time, he complained of nausea, vomiting, and 
abdominal pain. During a follow-up appointment in May 2004, 
the veteran reported to be in good health, generally, with no 
chronic medical conditions.  More liver tests were done in 
June 2004, revealing mild fatty infiltration of the liver, 
but no evidence of mass lesion or biliary ductal dilatation. 

Also in June 2004, the veteran completed a risk factor 
questionnaire for hepatitis.  He answered "No" for each 
question, including intravenous (IV) drug use and high-risk 
sexual activity.  

In July 2004, the veteran was afforded a VA examination.  The 
examiner indicated that the claims file was reviewed.  At 
that time, the veteran denied any recent occurrence of 
jaundice or any history suggestive of cirrhosis or liver or 
hepatocellular failure.  The veteran had never been 
hospitalized for a liver disorder.  The veteran had not 
suffered chronic fatigue, abdominal pain, nausea, vomiting, 
or loss of appetite.  The veteran denied receiving any blood 
transfusions prior to 1990.  He also denied contracting any 
sexually-transmitted diseases, homosexual activity, and IV 
drug use.  The veteran did assert, however, that he received 
air gun inoculations on two occasions during his period of 
active service.  However, following a review of the veteran's 
records and an examination, the examiner noted that the 
veteran had no definitive risk factors and opined, "It is my 
opinion that [the] veteran's hepatitis C infection is not 
likely related to his air gun vaccination during service 
time." 

A liver biopsy was performed in September 2004.  During a 
follow-up appointment later that month, it was noted that the 
veteran had been diagnosed with hepatitis C earlier in the 
year and had gone through an entire work up to assess the 
status of his liver.  He had not experienced symptoms of 
headaches, vision change, epistaxis, chest pain, shortness of 
breath, peripheral edema.  The results of the biopsy were 
obtained in October 2004, conclusively establishing a 
diagnosis of hepatitis C.

As noted above, the veteran contends that his hepatitis C was 
contracted "from inoculations while in basic training."  In 
addition, he asserts that he developed hepatitis C as a 
result of dental surgery and/or an open fragment wound on his 
ankle.  However, neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

To that end, it is noted that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  

That said, although the veteran maintains that his hepatitis 
C was incurred during service, the most probative and 
competent medical evidence of record does not support his 
contention.  His assertion and the evidence he has submitted 
is, at best, speculation as to a relationship between his 
current diagnosis of hepatitis C and his active service.  
While it is clear that the veteran has hepatitis C, the Board 
finds that the evidence does not support a finding that his 
illness is related to his service.  In fact, the medical 
examiner, who noted the veteran's assertion, concluded in 
July 2004 that the veteran's hepatitis C was "not likely 
related to his air gun vaccination during service time."

In support of his claim, the veteran submitted treatise 
evidence that the air injection guns were frequently 
contaminated with blood and not sterilized.  Medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information is 
simply too general to make a causal link more than 
speculative in nature, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
veteran.  There is no evidence that the veteran was injected 
with a contaminated air gun.  The VA examiner opined that 
there was no etiological relationship between currently 
diagnosed hepatitis C and his air gun vaccinations while in 
service.  Further, there is no competent evidence relating 
the veteran's hepatitis C, diagnosed almost 28 years after 
the veteran's separation from service, and any incident in 
service to include dental work or a fragment wound.  

In sum, the veteran's personal opinion regarding the 
contraction of hepatitis C has no probative value as he is 
not competent to make that assessment.  See Espiritu.  
Conversely, the VA examiner's July 2004 opinion is competent 
and supported by the record.  Thus, this probative evidence 
supports a finding that the veteran's hepatitis C is not 
related to air gun injections during service.  Further, as 
noted, the evidence submitted by the veteran raises not more 
than a speculation of a relationship between his active 
service and his diagnosis of hepatitis C many years after 
separation.  The service medical records show that the 
veteran's liver was normal when he was separated from 
service, and there is no record of any continuous symptoms 
from his separation from service onward, with the first 
evidence of hepatitis C occurring almost 28 years following 
his last period of active duty.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  (See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000) (In determining whether a 
pre-existing condition was aggravated by military service, 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.)).

The Board also notes that, although the veteran submitted a 
copy of a VA rating decision which granted entitlement for 
hepatitis C due to jet gun inoculation, that determination is 
not persuasive as each case is fact specific and the medical 
opinion in that case was found for the veteran's claim.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


